Title: From Thomas Jefferson to Va. Postmaster at Lynchburg, 29 October 1825
From: Jefferson, Thomas
To: Postmaster at Lynchburg, Va.

Monticello
Oct. 29.Th: Jefferson presents his respects to the Postmaster at Lynchburg, and having requested him in a note of yesterday to send by mail to this place a letter which he supposes to be lying in that office for
			 him, he has now to pray he will send it by the bearer, being an earlier opportunity than he had expected would occur: & tenders him his salutations.